Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 3/14/22. Amended Claims 1, 3, 6, 9, 11 are pending. 
Regarding the prior drawing objections, some of these objections have been obviated by the cancellation of claims and some have been remedied by the replacement drawings submitted 3/14/22. However, some drawing objections remain; please see the following action for details. Additionally, applicant argues regarding the drawings (p. 6):
Figure 2 has been objected to as having an "unlabeled line between box 40 and box 24 that is not understood". Applicant respectfully directs attention to page 6, line 31 to page 7, line 2, which details the load sharing system 40 uses information from the hydraulic system 24 for proper operation, e.g., pump speed. Hence, the line between box 40 and box 24 denotes such information being transmitted in accordance with the written description.

Applicant’s arguments have been fully considered but they are not persuasive. Applicant’s assertion, that the “the line between box 40 and box 24 denotes such information being transmitted in accordance with the written description”, is not found in the section cited by applicant as no “information being transmitted” is found in the cited section. No pump is found in box 24 so no “pump speed” would be found in box 24. Assuming, arguendo, that the labeled box 24 labeled “hydraulic system” is providing “information” to the “Load Sharing System” as argued by applicant, how would this occur? There are no sensors nor transducers nor other manners of delivering information to provide information described in the originally filed disclosure, as argued by applicant, in box 24. Box 24 is just that, a box, as illustrated.
Applicant additionally argues (p. 7):
The drawings have been objected to on the basis that the limitation(s) of claim 6 is not shown. Applicant respectfully disagrees. As seen in Figure 2, the presence of the load sharing system 40 and its connection to the control unit 26, which in turn is connected to the first electronic flow valve 28 and the second electronic flow valve 30, shows the feature of claim 6.
	
	Applicant’s arguments have been fully considered but are not persuasive. Claim 6 recites "wherein an electronic load sharing system ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom”. This is not shown. Please also see also the 112(a) and (b) rejections below. Claim 6 continues to not be illustrated. 
	Applicant additionally argues (p. 7):
The drawings have been objected to on the basis that the limitation(s) of claim 9 is not shown. Applicant respectfully disagrees. The Figures depict the structural elements of claim 9. While the specific configuration of the invention as set forth in claim 9 is not present, Applicant respectfully asserts that the features that are not depicted cannot be readily shown in a drawing, However, the presence of the structural subject matter of claim 9 is sufficiently shown thereby sufficiently depicting the configuration based on such structure. Applicant further notes that while 37 C.F.R. § 1.83 requires that the drawing(s) must show every feature in the claims, that is not without exception. Specifically, conventional features need not be shown when readily understood. Here, it is conventional for an operator to provide an input with a joystick as exemplified by the rejection of claim 2. Further, the presence of the control unit 26 and its connection to the rest of the system, including the input signal line 25 sufficiently depicts the remaining claimed subject matter.
  	Applicant’s arguments have been fully considered but are not persuasive. MPEP 608.02(d) quoting 37 CFR 1.83 (a): “(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims.”. Claim 9 recites “wherein the inclination angle of the tool can be adjusted via a joystick command by an operator independent to a command for moving the boom.” This is not illustrated.
Applicant additionally argues (p. 7):
The drawings have been objected to on the basis that the limitation(s) of claim 11 is not shown. Applicant respectfully disagrees. As seen in Figure 2, the presence of the hydraulic system 24, boom tilt cylinder 18 and the first electronic control valve 28, and the tool tilt cylinder 20 and the second electronic control valve 30 are sufficiently shown in their relationship with the load sharing system 40. Moreover, the interconnection of electronic lines and hydraulic lines depicts the other features of claim 11 with sufficient specificity for proper understanding.

	Applicant’s arguments have been fully considered but are not persuasive. MPEP 608.02(d) quoting 37 CFR 1.83 (a): “(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” Claim 11 recites “System of claim 1 wherein a hydraulic system for providing the lift cylinder via the first electronic control valve and for providing the tilt cylinder via the second electronic control valve with a hydraulic fluid flow is controlled by an electronic load sharing system for ensuring a sufficient fluid flow to both the lift cylinder and the tilt cylinder so that the predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling can be met and so that the tool maintains the inclination angle with respect to the horizontal during movement of the boom.”. This is not illustrated. For further guidance, see the 112(a) and 112(b) rejections below.
	Regarding the previous specification objections, applicant argues (p. 7):
The specification has been objected to as failing to provide proper antecedent basis for the claimed subject matter of claims 6, 9 ,11, and 12. The Office does not provide an explanation for this objection made on page 6 of the Action. 
Regardless, Applicant respectfully asserts that support for claim 6 is found at least in the disclosure found in page 6, line 31 to page 7, line 6. Support for claim 9 is found at least in the disclosure found in page 7, lines 6-10. Support for claim 11 is found at least in the disclosure found in page 5, lines 24-30, as well as page 6, line 31 to page 7, line 6. Claim 12 has been cancelled. 

 	Applicant’s arguments have been fully considered but are not persuasive. The Office’s explanation is found on p. 6 of the Office Action mailed 11/24/21; that is, the specification lacks antecedent basis for the claimed subject matter (see also 37 CFR 1.75(d)(1) and MPEP § 608.01(o)). Regarding Claim 6, applicant’s argument of cited section p. 6, line 31 to p. 7, line 6 supporting the claimed subject matter is not persuasive as what the “electronic load sharing system” is, how the “electronic load sharing system” functions, what inputs are included for the “electronic load sharing system” and how this “electronic load sharing system” interacts with the other parts is not present in the originally filed specification. Likewise, the claimed “hydraulic system” is not understood from applicant’s cited passage. The cited section does not provide adequate antecedent basis for the claimed invention. Regarding Claim 9, applicant’s argument of p. 7, lines 6-10 are not persuasive as this section contains no part numbers. This section also does not explain the apparent difference between Claim 1 and Claim 9, where in Claim 9 “wherein the inclination angle of the tool can be adjusted via a joystick command by an operator independent to a command for moving the boom” which appears to be different than Claim 1’s recited “a control unit for receiving input signals with regard to moving the boom, wherein the control unit transmits, based on the received input signals, actuating signals to the first electronic control valve in order to move the boom, and transmits in parallel corresponding tilting signals to the second electronic control valve, based on a predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling, so that the tool maintains an inclination angle of the tool with respect to the horizontal”. The cited section does not provide adequate antecedent basis for the claimed invention. Regarding Claim 11, applicant’s argument of page 5, lines 24-30, as well as page 6, line 31 to page 7, line 6 is not persuasive, as this does provide adequate antecedent basis for the Claim 11 recitations of “System of claim 1 wherein a hydraulic system for providing the lift cylinder via the first electronic control valve and for providing the tilt cylinder via the second electronic control valve with a hydraulic fluid flow is controlled by an electronic load sharing system for ensuring a sufficient fluid flow to both the lift cylinder and the tilt cylinder so that the predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling can be met and so that the tool maintains the inclination angle with respect to the horizontal during movement of the boom.”.
	Regarding previous 112(f) interpretation, applicant argues (p. 8):
 	The Office asserts that claims 6 and 11 are subject to interpretation under Section 112(f). In doing so, the Office does not provide an explanation as to the feature or features that are subject to such an interpretation or the basis for the interpretation. 
 	Regardless, Applicant respectfully disagrees with the Office's position. The specification of the present application details the structural components claimed in claims 6 and 11 and their interrelation both electronically and hydraulically. See, e.g., p. 6:31-7:6; Fig. 2. Moreover, the configuration of the load sharing system 40 is provided with sufficient detail to extend beyond a mere generic placeholder as Applicant has introduced the feature and defined its operation within the specification. Accordingly, Applicant respectfully contends that subjecting the claims to interpretation under Section 112(f) is improper and should be withdrawn. 
 	Additionally, Applicant highlights that claims 6 and 11 have both been amended to provide consistency in terminology with the specification.

	Applicant’s arguments have been fully considered but are not persuasive. Regarding applicant’s argument “The Office asserts that claims 6 and 11 are subject to interpretation under Section 112(f). In doing so, the Office does not provide an explanation as to the feature or features that are subject to such an interpretation or the basis for the interpretation.”, see Office Action mailed 11/24/21 at p. 7. Regarding applicant’s argument of “The specification of the present application details the structural components claimed in claims 6 and 11 and their interrelation both electronically and hydraulically. See, e.g., p. 6:31-7:6; Fig. 2.”, this is not persuasive as the claim language invokes a 112(f) interpretation, not the contents of the specification (MPEP 2181). Regarding applicant’s argument of “Moreover, the configuration of the load sharing system 40 is provided with sufficient detail to extend beyond a mere generic placeholder as Applicant has introduced the feature and defined its operation within the specification.”, this is not persuasive as the claim language invokes a 112(f) interpretation, not the contents of the specification (MPEP 2181). 
	Regarding the previous 112(a) rejections, applicant argues (p. 8):

Hence, the configuration of the electronic load sharing system 40 is described as working with the previously described automatic tilt command system, including the control unit 26. Further, the electronic load sharing system 40 is described as a structure that controls/adapts the input command based on the hydraulic system 24. 
Additionally, the Office argues that the disclosure "does not explain what the structure of the 'electronic load sharing unit' is in relation to the other parts or how the 'electronic load sharing unit' achieves the claimed 'ensures that there is always sufficient flow...so that the predetermined fluid flow rate is always maintained."' Applicant respectfully disagrees. 
The original disclosure further explains the operation of the load sharing system 40 as follows: 
Here the electronic load sharing unit preferably controls the hydraulic system of the working machine in order that the total pump flow commanded for the operation of all working machine functions does not exceed the actual pump flow output or the maximum capacity of the pump. Here pump speed, engine speed as well as pump and engine efficiencies should be considered. Hence the control unit for tilt compensation applies the predetermined flow ratio for tilt compensation based on available hydraulic flow determined by the load sharing unit. 
Applicant respectfully highlights that in order to satisfy the written description requirement, an applicant must provide a disclosure that reasonably conveys to one skilled in the art to that the applicant possessed the claimed invention at the time of filing. MPEP § 2163.02. The subject matter of a claim need not be described verbatim within the disclosure as there is no in haec verba requirement attached to the written description requirement. Id. Furthermore, there is a strong presumption that the written description for a claimed invention is present in a specification as filed. MPEP § 2163. 
Accordingly, Applicant respectfully requests withdrawal of the rejection under Section 112(a). 


	Applicant’s arguments have been fully considered but are not persuasive. MPEP 2163.02 states:
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).

	MPEP 2163.03 states (emphasis examiner’s):
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

	See also MPEP 2181 II, A and IV. 
 	Here, applicant has invoked 112(f) in Claim 6 for the language “an electronic load sharing system ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom”. Turning to applicant’s specification, the closest recitation of the claim terminology appears once at p. 6 (emphasis examiner’s):
 	In the embodiment of Figure 2 the inventive automatic tilt command system is 
influenced/controlled by an electronic load sharing system 40 which automatically adapts the input command for moving the boom to current ability of the hydraulic system 24 such that the total commanded pump flow of the working machine does not exceed the capacity of the hydraulic system.
	
 	In Fig. 2, “40” designates a box (amended drawings filed 3/14/22):



    PNG
    media_image1.png
    239
    288
    media_image1.png
    Greyscale


	This box 40 and the description within the specification do not convey how the claim 6 language of “wherein an electronic load sharing system ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom” is achieved. The structure, contents of the inside of the box 40, and the functioning of box 40 are not understood. As a result, applicant has not shown possession of the invention in the originally filed disclosure. Applicant’s cited sections do not remedy these defects. For example, applicant’s cited section mentions various other elements, one of which is “pump speed” (p. 8, 9). No pump is shown or disclosed in the figures. No manner of measuring the speed of the non-disclosed pump is shown or disclosed in the figures. No formula nor algorithm is disclosed as including the non-disclosed, non-measured “pump speed” to then achieve the claimed “wherein an electronic load sharing system ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom”. Further examples similar to “pump speed” in applicant’s cited sections include items like “engine speed” and “pump and engine efficiencies”. Box 40 is not understood and hence the claims lack written description support. A similar analysis applies to Claim 11 as well. 
 	Regarding the previous 112(b) rejections, applicant does not address nor argue these rejections. Please see the following action for treatment of the amended claims.
	Regarding the previous prior art rejections, applicant argues (p. 9-10):
Claim 1 requires, in part, a predetermined fluid flow ratio. The prior art does not disclose this limitation. 
In contrast, Reedy discloses the controller must determine desired flow rates based on a combination of inputs and stored maps. See 8:64-9:10; Fig. 3. As such, Reedy fails to disclose the use of a predetermined flow ratio. Mennen discloses only an angular setpoint position that is derived from sensed information about the system and not a predetermined flow ratio as required by claim 1. See 5:12-8:41. 
Therefore, as the prior art does not disclose each and every element of claims 1 and its respective dependent claims, it cannot anticipate or render obvious these claims.

	Applicant’s arguments have been fully considered but are not persuasive. In Reedy for example this is achieved in the “fixed relationship mode”; example citations include Col. 8, lines 30-63 and Col. 10, line 1-Col. 11, line 7. Applicant’s own argument (quoted above) admits Reedy uses a predetermined flow rate (“In contrast, Reedy discloses the controller must determine desired flow rates based on a combination of inputs and stored maps”); flow rates stored in maps would, by definition, be predetermined in order to be stored. Prior art Mennen for example discusses maintaining a “fixed angular relationship” (ex. Col. 7, lines 54-62, Fig. 4) which would involve the predetermining the flow rates to the cylinders. As noted by Mennen, “The magnitude of electric current applied to a particular valve 51 54 determines the displacement of a valve element and thus the flow rate of hydraulic fluid through the valve.” (Col. 4, lines 4-7).  The prior art is held.
	Examiner also notes the Gilles reference (US 20090222176) on applicant’s IDS dated 6/3/22 appears to teach at least Claim 1.


Drawings
The drawings are objected to because:
a. 	Fig. 2 has an unlabeled line between box 40 and box 24 that is not understood. What is this line?

    PNG
    media_image2.png
    393
    627
    media_image2.png
    Greyscale

	b. 	Fig. 2 has a series of lines that intersect and are not understood. Annotated by the arrow below, is this a summation of lines 25 and 45 as depicted or is this intended to be an output of 26? Does box 40 have an output or only inputs? How does box 40 interact with the valves (as claimed in Claim 6 or Claim 11)? 



    PNG
    media_image3.png
    842
    851
    media_image3.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a.	“System according to claim 1, wherein an electronic load sharing system ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom.” (Claim 6)
b. 	“wherein the inclination angle of the tool can be adjusted via a joystick command by an operator independent to a command for moving the boom.” (Claim 9)
c. 	“System of claim 1 wherein a hydraulic system for providing the lift cylinder via the first electronic control valve and for providing the tilt cylinder via the second electronic control valve with a hydraulic fluid flow is controlled by an electronic load sharing system for ensuring a sufficient fluid flow to both the lift cylinder and the tilt cylinder so that the predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling can be met and so that the tool maintains the inclination angle with respect to the horizontal during movement of the boom.” (Claim 11)

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 6, 9, 11 lack antecedent basis in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electronic load sharing system ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom” in Claim 6; “an electronic load sharing system for ensuring a sufficient fluid flow to both the lift cylinder and the tilt cylinder so that the predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling can be met and so that the tool maintains the inclination angle with respect to the horizontal during movement of the boom” in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “wherein an electronic load sharing system ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom.” Turning to applicant’s specification, the closest recitation of the claim terminology appears once at p. 6 (emphasis examiner’s):
 	In the embodiment of Figure 2 the inventive automatic tilt command system is 
influenced/controlled by an electronic load sharing system 40 which automatically adapts the input command for moving the boom to current ability of the hydraulic system 24 such that the total commanded pump flow of the working machine does not exceed the capacity of the hydraulic system.
	
 	In Fig. 2, “40” designates a box (amended drawings filed 3/14/22):



    PNG
    media_image1.png
    239
    288
    media_image1.png
    Greyscale


This box 40 and the description within the specification do not convey how the claim 6 language of “wherein an electronic load sharing system ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom” is achieved. The structure, contents of the inside of the box 40, and the functioning of box 40 are not understood. Moreover box 40 is not shown as in communication with the “first electronic control valve” and “second electronic control valve”, as claimed, in Fig. 2. The claimed “based on a determined available hydraulic flow” is also not understood, as no sensors or other means for determining “available hydraulic flow” are shown or described. Where and how is the “available hydraulic flow” measured or ascertained? The original disclosure does not adequately explain what the structure of the “electronic load sharing system” is in relation to the other parts or how the “electronic load sharing system” achieves the claimed “ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom”. Applicant has not shown possession of the invention in the originally filed disclosure. A similar analysis applied to Claim 11 for the same reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “an actuating signal”. This is indefinite. Claim 3 depends from Claim 1. Claim 1 recites in part “wherein the control unit transmits,…, actuating signals to the first electronic valve.”. Is the “actuating signal” in Claim 3 different from the “actuating signal” of Claim 1? What are the metes and bounds of the claimed invention?
Claim 3 recites the limitation "the levelling signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is indefinite. Claim 6 recites “wherein an electronic load sharing system ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom”. Claim 6 depends from Claim 1. Claim 1 already recites “a control unit for receiving input signals with regard to moving the boom, wherein the control unit transmits, based on the received input signals, actuating signals to the first electronic control valve in order to move the boom, and transmits in parallel corresponding tilting signals to the second electronic control valve, based on a predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling, so that the tool maintains an inclination angle of the tool with respect to the horizontal”. Claim 6 introducing “an electronic load sharing unit” with no mention of the “an electronic load sharing unit” interaction with the Claim 1 “control unit” is not understood. Where is the “an electronic load sharing unit” with respect to the “control unit” and valves of Claim 1? Is the “electronic load sharing unit” part of the “control unit”? Additionally, where and how is the “determined available hydraulic flow” measured or ascertained? What are the metes and bounds of Claim 6?
Claim 6 limitation “an electronic load sharing system ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest terminology is “an electronic load sharing system 40” (p. 6, line 32). However this term refers to a blank box in Fig. 2. The contents and functioning of this box are not understood. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 currently recites “wherein a hydraulic system for providing the lift cylinder via the first electronic control valve and for providing the tilt cylinder via the second electronic control valve with a hydraulic fluid flow is controlled by an electronic load sharing system for ensuring a sufficient fluid flow to both the lift cylinder and the tilt cylinder so that the predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling can be met and so that the tool maintains the inclination angle with respect to the horizontal during movement of the boom”. This language largely duplicates the previously recited Claim 1 functions and language, but does not recite any reference to the “control unit” established in Claim 1 that was previously identified as controlling the valves and subsequently the cylinders. Claim 1 already recites “a control unit for receiving input signals with regard to moving the boom, wherein the control unit transmits, based on the received input signals, actuating signals to the first electronic control valve in order to move the boom, and transmits in parallel corresponding tilting signals to the second electronic control valve, based on a predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling, so that the tool maintains an inclination angle of the tool with respect to the horizontal”. Claim 1 appears to already accomplish everything in Claim 11, otherwise the claimed “so that the tool maintains an inclination angle of the tool with respect to the horizontal” of Claim 1 would not be achieved. Claim 11 introducing “an electronic load sharing unit” with no mention of the “an electronic load sharing unit” interaction with the Claim 1 “control unit” is not understood. Where is the “an electronic load sharing unit” with respect to the “control unit” and valves of Claim 1? Is the “electronic load sharing unit” part of the “control unit”?  What are the metes and bounds of Claim 11?
Claim 11 limitation “an electronic load sharing system for ensuring a sufficient fluid flow to both the lift cylinder and the tilt cylinder so that the predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling can be met and so that the tool maintains the inclination angle with respect to the horizontal during movement of the boom” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest terminology is “an electronic load sharing system 40” (p. 6, line 32). However this term refers to a blank box in Fig. 2. The contents and functioning of this box are not understood. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 9, and 11, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reedy et al. (US 9249555).
Regarding Claim 1, Reedy teaches
Automatic tilt command system of a hydraulically driven boom moveably connected with one end to a chassis of a working machine, wherein a tiltable tool is attachable to the other end, the system further comprising: 
a first electronic control valve (54, ex. Fig. 2; ex. Col. 4, line 9-Col. 6, line 17) for controlling a fluid flow to and from a boom lift cylinder (20) for moving of the boom (17, ex. Fig. 1); 
a second electronic control valve (56; ex. Col. 4, line 9-Col. 5, line 3, Col. 6, line 17-Col. 7, line 31) for controlling a fluid flow to and from a tilt cylinder for tilting the tool; and 
a control unit (58; ex. Col. 7, line 64-Col. 11, line 54, ex. Fig. 3) for receiving input signals (ex. Col. 8, lines 12-50) for receiving input signals with regard to moving the boom, wherein the control unit transmits, based on the received input signals, actuating signals to the first electronic control valve in order to move the boom, and transmits in parallel corresponding tilting signals to the second electronic control valve, based on a predetermined fluid flow ratio (ex. Col. 8, lines 30-50, Col. 10, line 30-Col. 11, line 2) defined by the fluid flow for the boom movement and the fluid flow for tool levelling, so that the tool maintains an inclination angle of the tool with respect to the horizontal.
Regarding Claim 3,
System according to claim 1, wherein the first electronic control valve and the second electronic control valve can be actuated by means of solenoids (Col. 4, line 60-Col. 7, line 31) receiving an actuating signal or the levelling signals, respectively.  
Regarding Claim 6,
System according to claim 1, wherein an electronic load sharing system (part of 58) ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom.
Regarding Claim 9,
System according to claim 1, wherein the inclination angle of the tool can be adjusted via a joystick command by an operator independent to a command for moving the boom (ex. Col. 9, line 57-Col. 10, line 9).  
Regarding Claim 11,
System of claim 1 wherein a hydraulic system (with 52) for providing the lift cylinder via the first electronic control valve and for providing the tilt cylinder via the second electronic control valve with a hydraulic fluid flow is controlled by an electronic load sharing system (part of 58) for ensuring a sufficient fluid flow to both the lift cylinder and the tilt cylinder so that the predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling can be met and so that the tool maintains the inclination angle with respect to the horizontal during movement of the boom (see Claim 1).

Claims 1, 3, 6, 9, and 11, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mennen et al. (US 7093383).
Regarding Claim 1, Mennen teaches
Automatic tilt command system of a hydraulically driven boom moveably connected with one end to a chassis of a working machine, wherein a tiltable tool is attachable to the other end, the system further comprising: 
a first electronic control valve (48; Figs. 1-2, ex. Col. 3, line 65-Col. 4, line 20) for controlling a fluid flow to and from a boom lift cylinder (16) for moving of the boom (13); 
a second electronic control valve (62; Figs. 1-2, ex. Col. 4, lines 31-44) for controlling a fluid flow to and from a tilt cylinder (24) for tilting the tool (18; ex. Col. 3, lines 46-51); and 
a control unit (70) for receiving input signals (ex. Col. 4, line 45-Col. 5, line 37) with regard to moving the boom, wherein the control unit transmits, based on the received input signals, actuating signals to the first electronic control valve in order to move the boom, and transmits in parallel corresponding tilting signals to the second electronic control valve, based on a predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling (ex. Fig. 4; Col. 7, lines 54-61), so that the tool maintains an inclination angle of the tool with respect to the horizontal
Regarding Claim 3,
System according to claim 1, wherein the first electronic control valve and the second electronic control valve can be actuated by means of solenoids (ex. Col. 4, lines 2-20; ex. Col. 5, lines 49-62) receiving an actuating signal or the levelling signals, respectively.  
Regarding Claim 6,
System according to claim 1, wherein an electronic load sharing system (part of 70) ensures that there is always sufficient fluid flow through both the first electronic control valve and the second electronic control valve based on a determined available hydraulic flow, so that the predetermined fluid flow ratio is always maintained, when moving the boom.
Regarding Claim 9,
System according to claim 1, wherein the inclination angle of the tool can be adjusted via a joystick command (72, 73) by an operator independent to a command for moving the boom.  
Regarding Claim 11,
System of claim 1 wherein a hydraulic system (with 32) for providing the lift cylinder via the first electronic control valve and for providing the tilt cylinder via the second electronic control valve with a hydraulic fluid flow is controlled by an electronic load sharing system (part of 70) for ensuring a sufficient fluid flow to both the lift cylinder and the tilt cylinder so that the predetermined fluid flow ratio defined by the fluid flow for the boom movement and the fluid flow for tool levelling can be met and so that the tool maintains the inclination angle with respect to the horizontal during movement of the boom (see Claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 31, 2022